Bell, Chief Judge.
This is a suit for damages to plaintiffs house allegedly caused by defendant’s negligence. The jury returned a verdict for plaintiff for $375, an amount considerably less than claimed. A judgment was entered on this verdict and the plaintiff has appealed. Held:
1. Defendant gave an opinion based on his own personal observation of plaintiffs premises that the plaster in one room had been removed from the walls prior to the date of plaintiffs claim. This testimony was admissible as it was based on observed facts which might be of assistance to the jury. The defendant testified that the plaster "was off the ceiling of the far walls” and that it was "off nearly all the room ... and the lathe boards were showing”; and that the place where the board had come through "had a lathe knocked off.” This was a sufficient explanation of the facts on which the witness based his opinion. Its credibility was for the jury to decide. Smith v. Smith, 125 Ga. App. 257 (187 SE2d 330).
2. The jury verdict of $375 is claimed to be grossly inadequate. While defendant admitted causing a small portion of the damages to plaintiffs house caused by the former’s demolition of an adjacent house, the evidence was conflicting as to the balance of claimed damage. The evidence authorized the verdict. There are no facts to show that the verdict was so inadequate as to justify the inference of gross mistake or undue bias. Code § 105-2015.

Judgment affirmed.


McMurray and Smith, JJ., concur.